Citation Nr: 0031536	
Decision Date: 12/04/00    Archive Date: 12/20/00

DOCKET NO.  95-40 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to dependency and indemnity compensation under 
38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The veteran had active service from October 1952 to October 
1953.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from October 1993 and January 1994 rating 
determinations by the San Juan, Puerto Rico, Regional Office 
(RO), which, in effect, denied a "pending" claim filed in 
March 1977 by appellant, the veteran's widow, for entitlement 
to dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318 (formerly codified as 410(b)).  A May 1998 RO hearing 
was held and the hearing transcript indicates that the 
appellate issue was expressly limited to entitlement to 
dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318.  Thus, the Board will render a decision herein on the 
§ 1318 dependency and indemnity compensation claim.  

With regards to another matter, after receiving appellant's 
claim filed in March 1977 for entitlement to dependency and 
indemnity compensation, the RO rendered a February 1981 
rating decision, which denied dependency and indemnity 
compensation insofar as service connection for the cause of 
the veteran's death was concerned.  After appellant was 
provided timely notice of that adverse rating decision, she 
did not file a timely Notice of Disagreement therewith.  
Although in recent statements, she has expressed an intention 
to reopen that claim for service connection for the cause of 
the veteran's death, the RO in a December 1998 written letter 
advised her that in order to reopen that claim, she must 
submit medical evidence by May 1, 1999.  In a December 1998 
response, she stated that there were no medical records in 
her possession and that "all of that evidence is in the 
medical records of the VAMC."  However, the claims folder 
does not currently include any formal adjudicative action by 
the RO subsequent to May 1, 1999 on that claim to reopen 
service connection for the cause of the veteran's death.  
Therefore, since that issue has not been properly developed 
and the Board does not currently have jurisdiction over it, 
that issue is herein referred to the RO for appropriate 
action.  Kellar v. Brown, 6 Vet. App. 157 (1994).  


FINDINGS OF FACT

1.  In March 1977, appellant, the veteran's widow, filed a 
claim for entitlement to dependency and indemnity 
compensation that, in effect, included benefits under 
38 U.S.C.A. § 1318 (formerly codified as 410(b)).  

2.  It has not been shown that at the time of his February 
1977 death, the veteran was in receipt of, or entitled to 
receive, compensation for service-connected disabilities that 
were continuously rated totally disabling either from the 
date of the veteran's discharge or release from active duty 
for a period of not less than 5 years immediately preceding 
death, or for a period of 10 or more years immediately 
preceding death.


CONCLUSION OF LAW

The criteria for entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318 
(formerly codified as 410(b)) have not been met.  38 U.S.C.A. 
§ 1318 (West 1991); 38 C.F.R. § 3.22 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regards to a preliminary matter, the Board must examine 
the record and determine whether the VA has any further 
obligation to assist in the development of this claim for 
§ 1318 dependency and indemnity compensation benefits.  After 
reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and that no 
useful purpose would be served by remanding this issue with 
directions to provide additional assistance to the appellant.  

In Epps v. Brown, 9 Vet. App. 341, 344 (1996), the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) explained 
that "[t]he Robinette opinion held that 38 U.S.C. § 5103(a) 
[as then in effect] imposes an obligation upon the Secretary 
to notify an individual of what is necessary to complete the 
application in the limited circumstances where there is an 
incomplete application which references other known and 
existing evidence."  It does not appear that appellant has 
informed the VA of the existence of any specific competent 
evidence that would indicate that the veteran was in receipt 
of, or entitled to receive, compensation for service-
connected disabilities that were continuously rated totally 
disabling either from the date of the veteran's discharge or 
release from active duty for a period of not less than 5 
years immediately preceding death, or for a period of 10 or 
more years immediately preceding death.  

It should be added that appellant and her service 
organization representative were informed by the RO that the 
claim was denied, in part, because the evidence did not 
indicate that the veteran was continuously rated totally 
disabled by reason of service-connected disabilities either 
from the date of the veteran's discharge or release from 
active duty for a period of not less than 5 years immediately 
preceding death, or for a period of 10 or more years 
immediately preceding death.  See e.g., the December 1995 
Statement of the Case.  Additionally, that Statement of the 
Case and a June 2000 Supplemental Statement of the Case 
included statutory and regulatory provisions dealing with 
said appellate issue, including the provisions of 38 C.F.R. 
§ 3.22 (particularly (a)(2), dealing with the questions of 
"hypothetical" entitlement to benefits and with correction 
of a rating after the veteran's death based on clear and 
unmistakable error).  Thus, it is concluded that appellant 
and her representative had notice of the type of information 
needed to support said claim and complete the application.  
Furthermore, it is concluded that all assistance as required 
by recent legislation has been conducted, based on the 
analysis above.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Under 38 U.S.C.A. § 410(b), in effect during the veteran's 
lifetime, and 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22, 
dependency and indemnity compensation benefits shall be paid 
to the surviving spouse or children in the same manner as if 
the veteran's death is service connected when the following 
conditions are met:  

(1) The veteran's death was not caused by 
his or her own willful misconduct; and

(2) The veteran was in receipt of or for 
any reason (including receipt of military 
retired or retirement pay or correction 
of a rating after the veteran's death 
based on clear and unmistakable error) 
was not in receipt of but would have been 
entitled to receive compensation at the 
time of death for a service connected 
disablement that either:

	(i) Was continuously rated totally 
disabling by a schedular or 
unemployability rating for a period of 10 
or more years immediately preceding 
death; or

	(ii) Was continuously rated totally 
disabling by a schedular or 
unemployability rating from the date of 
the veteran's discharge or release from 
active duty for a period of not less than 
5 years immediately preceding death.

The provisions of 38 C.F.R. § 19.196 (1991) stated that 
"[i]ssues involved in a survivor's claim for death benefits 
will be decided without regard to any prior disposition of 
those issues during the veteran's lifetime."  That 
regulation was replaced effective March 4, 1992, by the 
promulgation of § 20.1106, which stated that "[e]xcept with 
respect to benefits under the provisions of 38 U.S.C. 
§ 1318..., issues involved in a survivor's claim for death 
benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime."  
As the Court stated in Marso v. West, 13 Vet. App. 260, 265 
(1999), "Section 20.1106 was promulgated because "[t]he old 
rule [38 C.F.R. § 19.196 (1991)] was inconsistent with 38 
C.F.R. § 3.22(a)(2) which, in effect, requires that it be 
shown that there was [CUE] in prior rating decisions which 
failed to give a veteran a total disability rating for the 
required period of time in order to qualify for 
'[1318(b)(1)]' benefits."  

In Carpenter v. Gober, 11 Vet. App. 140 (1998), the Court 
referred to Green v. Brown, 10 Vet. App. 111 (1997) with 
respect to the Court's interpretation of the "entitled to 
receive" language of section 1318(b) and § 3.22(a).  In 
pertinent part, Carpenter held as follows:

In Green, the Court, interpreting the 
"entitled to receive" language of 
section 1318(b) and the "for any reason 
. . . would have been entitled to 
receive" language of § 3.22(a), 
concluded:
[A] CUE claim is not the sole way for a 
survivor to show the veteran's 
entitlement as of the time of the 
veteran's death.  Rather, the survivor is 
given the right to attempt to demonstrate 
that the veteran hypothetically would 
have been entitled to receive a different 
decision on a service-connection-related 
issue . . . based on evidence in the 
veteran's claims file or VA custody prior 
to the veteran's death and the law then 
or subsequently made retroactively 
applicable.
Green, 10 Vet. App. at 118.... 

Thus, because under Green a CUE claim is 
not the only way for a survivor to show, 
pursuant to section 1318, that a veteran 
would have been entitled to receive total 
disability compensation for the 10 years 
immediately preceding death, and because 
38 C.F.R. § 19.196 (1991) (prior to the 
promulgation of § 20.1106, effective on 
March 4, 1992) expressly prohibited 
consideration, in the adjudication of 
such a survivor's claim, of a prior 
disposition of that issue during the 
veteran's lifetime, such a showing under 
Green is not barred by a contrary, pre-
March 4, 1992, BVA decision within those 
10 years.  As a result, the appellant is 
entitled to an adjudication of her DIC 
claim under section 1318 as though it 
were a claim brought by the veteran prior 
to his death and without regard to the 
1984 BVA decision made during the 
veteran's lifetime regarding his TDIU 
entitlement.  

In Marso, at 13 Vet. App. 267, the Court held that:

...the appellant in Carpenter had filed her 
claim in September 1991, and section 
20.1106 became effective in March 
1992....Therefore, the Court's decision in 
Carpenter is limited to section 1318(b) 
"entitled to receive" claims where 38 
C.F.R. § 19.196 applies....  Based on the 
Court's decision today, a survivor of a 
deceased veteran is eligible for DIC 
under section 1318(b)(1) if (1) the 
veteran was in actual receipt of a 100% 
disability rating for the statutory 
period of time, (2) the veteran would 
have been in receipt of a 100% disability 
rating for such time but for CUE in a 
final VARO or BVA decision, or (3) if 
under the specific and limited exceptions 
under Carpenter or Wingo the veteran was 
"hypothetically" entitled to a 100% 
disability rating for the required period 
of time.  

It appears that the "hypothetical" entitlement theory 
regarding whether the veteran would have been entitled to 
receive compensation for service-connected disabilities that 
were continuously rated totally disabling either from the 
date of the veteran's discharge or release from active duty 
for a period of not less than 5 years immediately preceding 
death, or for a period of 10 or more years immediately 
preceding death, as set forth in Carpenter, is applicable to 
the instant case, since appellant's claim for entitlement to 
dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318 was filed in March 1977 prior to the March 1992 
effective date of section 20.1106.  

It should be added that a final regulation pertaining to 
dependency and indemnity compensation benefits for survivors 
of certain veterans rated totally disabled at time of death 
was published, effective January 21, 2000.  See 65 Fed. Reg. 
3388-3392 (2000).  That final regulation established an 
interpretive rule reflecting VA's conclusion that 38 U.S.C. 
1318(b) authorizes payment of dependency and indemnity 
compensation only in cases where the veteran had, during his 
or her lifetime, established a right to receive total 
service-connected disability compensation from VA for the 
period required by that statute or would have established 
such a right if not for clear and unmistakable error by VA.  
However, in analyzing the instant case under the judicial 
precedent of Carpenter, the Board deems it advisable at this 
time to assume that that regulation is not controlling in the 
instant case.  Alternatively, in the event that that 
regulation is controlling in the instant case, and 
"hypothetical entitlement" dependency and indemnity 
compensation claims are not authorized by statute, then since 
an appropriate collateral attack on any final rating decision 
or Board decision rendered within a relevant period during 
the veteran's lifetime has not been made, appellant's claim 
for entitlement to dependency and indemnity compensation 
under 38 U.S.C.A. § 1318 would be without legal merit and 
warrant a denial on that basis.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994). 

Thus, the question for resolution is whether the veteran 
would hypothetically have been entitled to receive 
compensation for service-connected disabilities that were 
continuously rated totally disabling either from the date of 
the veteran's discharge or release from active duty for a 
period of not less than 5 years immediately preceding death, 
or for a period of 10 or more years immediately preceding 
death.  

At the time of his death in February 1977, the veteran's 
service-connected disabilities were rated by the RO as left 
knee derangement with atrophy by disuse of the left 
quadriceps, rated 30 percent, and weakness and atrophy of the 
left leg muscles, rated 30 percent, for a combined 50 percent 
disability rating.  Additionally, he had never been in 
receipt of total disability compensation for his service-
connected disabilities.  It should be added that final rating 
decisions may not be reopened, in the absence of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104(b), 7105 (West 
1991); 38 C.F.R. §§ 3.156(a), 20.1103, 20.1105 (1999).  See 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir 1998).  An 
appropriate collateral attack on any final rating decision or 
Board decision rendered within a relevant period during the 
veteran's lifetime has not been made.  

The veteran's service records indicated that his civilian 
occupation had been automobile mechanic helper and that he 
had a six grade education.  His service medical records 
revealed that in January 1953, a history of a fall was noted, 
and internal derangement of the left knee was diagnosed.  
However, an arthrotomy showed that the menisci were normal; 
and a synovial polyp was surgically excised from that knee.  
Subsequently, there was partial left quadriceps atrophy, 
limitation of flexion, and a well-healed left medial scar.  A 
work history as a mason and painter was noted in the service 
medical records.

On March 1955 VA examination, it was noted that the veteran 
claimed total disability to perform work because of pain and 
limitation of flexion [of the left knee].  Considerable left 
quadriceps atrophy was clinically noted.  However, the left 
knee exhibited 180 degrees' [0 degrees'] extension and 100 
degrees' flexion without lateral instability.  

Numerous VA hospitalization and examination reports dated 
between 1955 and 1966 reveal that the veteran had marked 
atrophy and weakness of the left quadriceps that was 
medically attributed to disuse atrophy of the left lower 
extremity.  For example, on May 1960 VA examinations, 
although the veteran wore a long leg brace with knee lock, 
the examiners remarked that orthopedic findings did not 
account for the severe disability the veteran claimed and 
that disuse atrophy was caused by the fact that he used a 
brace and crutches to walk.  Although later in 1960, left 
peroneal nerve palsy with quadriceps atrophy was clinically 
reported and diagnosed, subsequent clinical findings 
primarily related to disuse atrophy of the left thigh/leg.  
See, e.g., March 1963 VA examination report.  

VA medical records dated in the early 1960's noted that the 
veteran had schizophrenia and excessive alcohol use and was 
considered totally incapacitated for any steady, remunerative 
work; and he was rated incompetent for a period in 1961.  
During the mid-1960's, he complained of painful legs and was 
treated for alcoholic neuritis/cirrhosis of the liver.   

On VA examinations in 1965-66, the veteran wore a long leg 
brace for ambulation.  Left knee flexion was to approximately 
60 degrees.  Severe left quadriceps/calf atrophy and weakness 
from disuse was noted.  However, there was no more than 
slight lateral instability.  

VA medical records dated between 1968 and 1976, shortly prior 
to the veteran's February 1977 death, reveal that he was 
treated primarily for chronic alcoholism and related 
conditions.  He utilized a brace for left leg atrophy.  A May 
1998 RO hearing transcript is of record.  

The Amputation Rule states, in pertinent part: "[t]he 
combined rating for disabilities of an extremity shall not 
exceed the rating for the amputation at the elective level, 
were amputation to be performed.  38 C.F.R. § 4.68 (in effect 
during the veteran's lifetime and thereafter).  Amputation of 
a leg may be assigned a 40 percent evaluation when the level 
of amputation is such as to permit a prosthesis to be worn.  
38 C.F.R. Part 4, Code 5165 (in effect during the veteran's 
lifetime and thereafter).  A 60 percent evaluation may be 
assigned for amputation of a leg, when the nature of the 
amputation is such that the disability is not improvable by a 
prosthesis controlled by natural knee action; when the stump 
is defective and further amputation involving the thigh is 
recommended; or where the point of amputation is within the 
middle or lower one-third of the thigh.  38 C.F.R. Part 4, 
Diagnostic Codes 5162-5164 (in effect during the veteran's 
lifetime and thereafter).  Thus, assuming arguendo that the 
hypothetical elective level of the amputation is at or above 
the knee joint, a 60 percent combined rating would be the 
maximum assignable under the "Amputation Rule" set forth in 
38 C.F.R. § 4.68 and Diagnostic Codes 5162-5164.  However, 
since the veteran was ambulatory, although he had marked left 
thigh/calf disuse atrophy and weakness, the service-connected 
left knee derangement with atrophy by disuse of the left 
quadriceps and weakness and atrophy of the left leg muscles 
cannot be reasonably characterized as more nearly equivalent 
to amputation at or above the knee joint.  Therefore, the 
veteran would not have been entitled to an evaluation higher 
than 60 percent for his service-connected left lower 
extremity disabilities in light of the amputation rule.  The 
clinical evidence does not show that the veteran's service-
connected left lower extremity disabilities presented such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards, as is required for an extraschedular evaluation, 
particularly since the veteran was ambulatory.  38 C.F.R. 
§ 3.321(b)(1) (in effect during the veteran's lifetime and 
thereafter).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(in effect during the veteran's lifetime and thereafter).  It 
appears that the service-connected left knee derangement with 
atrophy by disuse of the left quadriceps and weakness and 
atrophy of the left leg muscles represent disabilities 
resulting from common etiology or a single accident (i.e., 
inservice left knee trauma), and therefore constitute one 
disability for purposes of determining eligibility under 
38 C.F.R. § 4.16(a).  As explained above, since a combined 
disability rating in excess of 60 percent would not be 
warranted under the Amputation Rule, the Board will assume 
for purposes of discussion that he would have been eligible 
under 38 C.F.R. § 4.16(a) for assignment of a total 
disability rating for compensation purposes based on 
individual unemployability, since the percentage standards 
would have been met.  

A total disability rating is based primarily on the average 
impairment of earning capacity, that is, upon the economic or 
industrial handicap which must be overcome and not from 
individual success in overcoming it.  However, full 
consideration must be given to unusual physical or mental 
effects in individual cases, to particular effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability, and to the effect of 
combinations of disability.  A total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 4.15 (in effect during the veteran's 
lifetime and thereafter).  

Significantly, the post-service clinical evidence reveals 
that despite the severity of his service-connected left knee 
derangement with atrophy by disuse of the left quadriceps and 
weakness and atrophy of the left leg muscles, the veteran 
remained ambulatory; and there is no competent evidence of 
record indicating that he was unable to engage in relatively 
sedentary, nonstrenuous labor solely on account of the 
service-connected disabilities.  Rather, VA medical records 
dated in the early 1960's clearly attributed his inability to 
work to schizophrenia and alcoholism.  While the evidentiary 
record indicates that his nonservice-connected schizophrenia 
and alcoholism adversely affected industrial adaptability, 
nonservice-connected disabilities may not be considered in 
deciding this appellate issue.  See 38 C.F.R. § 4.16(a).  

It should be recognized that the 60 percent combined rating 
hypothetically assigned for the service-connected 
disabilities suggests that, insofar as average industrial 
impairment is concerned, the veteran would have retained 
significant industrial functioning capability.  

There is no competent, credible evidence indicating that the 
veteran had been medically ordered to refrain from performing 
all forms of substantially gainful employment, such as 
relatively sedentary, nonstrenuous, nonmanual activities 
consistent with his educational and occupational background, 
based solely on the service-connected left lower extremity 
disabilities.  It is necessary that when considering solely 
the service-connected disabilities, there exists no 
employment which he would have been capable of performing 
were it offered to him.  

The evidence does not show that the service-connected left 
lower extremity disabilities presented such an unusual or 
exceptional disability picture as to have rendered 
impractical the application of the regular schedular 
standards, as is required for extraschedular consideration.  
38 C.F.R. § 4.16(b).  

Consequently, a total rating based on individual 
unemployability would not have been warranted.  38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16(b).  

Thus, since it has not been shown that the veteran was in 
receipt of, or would have been entitled to receive, 
compensation at the time of death for a service-connected 
disablement that was continuously rated totally disabling by 
a schedular or unemployability rating either from the date of 
the veteran's discharge or release from active duty for a 
period of not less than 5 years immediately preceding death, 
or for a period of 10 or more years immediately preceding 
death, the appellant's claim for entitlement to dependency 
and indemnity compensation under 38 U.S.C.A. § 1318 is 
denied.  

The benefit-of-the-doubt doctrine is inapplicable, since the 
preponderance of the evidence is against allowance of this 
issue on appeal, for the foregoing reasons.  



ORDER

Appellant's claim for entitlement to dependency and indemnity 
compensation under 38 U.S.C.A. § 1318 is denied.  


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals



 

